Title: To Thomas Jefferson from Jones & Howell, 2 May 1808
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia May 2nd. 1808
                  
                  We have this day shiped to the address of Messrs. Gibson & Jefferson of Richmond on board the schooner Speedwell Capt. Baker Vis
                  
                     
                        
                           
                           80 Bundles Wt. 2.0.0.0 Nail Rods £50
                           $266.
                           67
                        
                        
                           
                           1 Corn Mill
                           15.
                           —
                        
                        
                           
                           porterage
                           
                                    1.
                           
                           —
                        
                        
                           
                           
                           $282.
                           67
                        
                     
                  
                  
                  The Corn mill is of the best American manufacture after requesting the makers to make one of the largest size he broght the one we now send you which he said was as large as any he had ever made but if we wished one larger he could make it of any size we should direct, if this should not please & you will direct us we will pay particular attention to have it mad to your satisfaction
                  We are with respect Yours
                  
                     Jones & Howell
                     
                  
               